Citation Nr: 0033425	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling prior to November 7, 1996.

2.  Evaluation of PTSD, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from March 1969 to 
September 1970.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 



FINDINGS OF FACT

1.  The appellant is demonstrably unable to retain employment 
due to his psychiatric conditions.  

2.  The appellant's symptoms of PTSD cannot be distinguished 
from his nonservice-connected psychiatric conditions.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD is met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic 
Code 9411 (1996 and 2000).

2.  Because the appellant has met the criteria for a 100 
percent schedular rating for PTSD, the issue of entitlement 
to a total disability rating due to individual 
unemployability is rendered moot.  38 C.F.R. § 4.16 (2000); 
Green v. West, 11 Vet. App. 472, 476 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  When all the evidence is assembled, 
the determination must then be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issues as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the conditions being addressed have not 
significantly changed and uniform ratings are appropriate in 
this case.  

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part IV.  
On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating 
psychiatric disorders.  Prior to the effective date of the 
new regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (April 10, 2000).  However, pursuant to the holding in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) and the statutory 
provision of 38 U.S.C.A. § 5110(g) (West 1991), the 
appellant's claim must be considered under both the old and 
the new criteria, with the most favorable version applied, 
from and after the effective date of amendment.  Id.  Both 
the new and old regulations were considered and applied by 
the RO, and the Board will do likewise.  

The pre-November 1996 criteria and the applicable ratings are 
as follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community. Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment - 100 percent disabling.

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment - 70 percent disabling.

Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment - 50 percent disabling.

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment - 30 percent 
disabling. (According to VAOGCPREC 9-93 (Nov. 9, 1993), 
"definite" means more than moderate but less than rather 
large.)


Less than criteria for the 30 percent , with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment - 10 percent disabling.

38 C.F.R. Part IV, DC 9411 (1996).

The post-November 1996 criteria and the applicable ratings 
are as follows:  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

38 C.F.R. Part IV, DC 9411 (2000).

The evidence of record indicates that the appellant has 
numerous diagnoses which effect his psychiatric condition and 
his ability to work.  The diagnoses include personality 
disorders, bipolar disorder, major depressive disorder, PTSD, 
and substance abuse.  Records dated prior to 1993 indicate 
that the primary diagnosis is bipolar disorder and that 
bipolar disorder primarily accounts for his psychiatric 
symptoms.  The subsequent medical records present a much more 
complicated disability picture.  

While there is evidence of record which indicates that the 
appellant cannot obtain or retain employment due to his 
psychiatric condition, the psychiatric disorder which causes 
unemployability is not clear.  For example, private 
psychological examination, dated in May 1993, notes that 
based on the results of the examination and review of the 
record, a diagnosis of bipolar disorder with significant 
memory deficits was warranted, and that in his present 
condition, he was not capable of maintaining gainful 
employment.  A statement from a clinical psychologist, dated 
in March 1995, indicates that the appellant was totally 
vocationally disabled, with the primary impairment being 
PTSD.  A VA examination report, dated in May 1999, indicates 
that the appellant's diagnoses included depressive disorder 
not otherwise specified, mild PTSD, and personality disorder.  
VA examination, dated in September 2000, reported that the 
diagnoses included moderate to severe PTSD, alcohol and 
cocaine dependence, and personality disorder.  The examiner 
stated that due to the appellant's history of alcohol and 
substance abuse, it was difficult to separate out which 
symptoms were associated with his PTSD symptoms, his alcohol 
dependence, and his dependence on cocaine.  It was virtually 
impossible to attempt to render a GAF score to address the 
PTSD symptoms alone.  The examiner found that the diagnostic 
picture was filled with a convoluted group of symptoms such 
"that in effect may be resulting in a causal-effect picture 
and it is inappropriate currently to try to separate out any 
symptoms. . ."    

As stated above, the medical record support the appellant's 
assertion that he is unable to remain employed due to his 
psychiatric conditions.  His GAF scores indicate that his 
psychiatric symptoms fluctuate frequently, from very severe 
symptoms (e.g. some danger of hurting self or others (suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), occasionally fails to maintain 
minimal personal hygiene, gross impairment in communication 
(largely incoherent or mute), behavior which is considerably 
influenced by delusions or hallucinations, serious impairment 
in communication or judgment (sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or, 
inability to function in almost all areas (stays in bed all 
day, no job, home, or friends)), to moderate, or even mild 
symptoms.  The GAF scores have been as low as 15 to as high 
as 70.  He has been repeatedly hospitalized for his 
psychiatric conditions, to include PTSD, substance abuse, and 
major depression.  VA examination conducted for the specific 
reason of distinguishing the symptoms and severity of the 
PTSD from the other psychiatric conditions determined that it 
was impossible to accomplish that and that there may a 
"causal-effect picture."  Given that the appellant is 
repeatedly hospitalized for his psychiatric conditions, that 
his GAF scores wildly and frequently fluctuate and are 
repeatedly very low, indicating very severe symptoms, and 
given the psychiatric evaluations which indicate that the 
appellant is not employable due to his mental condition, the 
Board concludes that the criteria for a 100 percent rating 
have been met under the old diagnostic code.  This evidence 
supports a finding that the appellant is demonstrably unable 
to retain employment due to his psychiatric conditions.  He 
has been retired from his position from GM due to his 
psychiatric disability and psychiatric evaluations repeatedly 
confirm that he is in fact unable to remain employed due to 
the metal disability picture.  Given that his PTSD symptoms 
cannot be separated from other nonservice-connected mental 
conditions, and resolving all doubt in favor of the 
appellant, the Board finds that under the old rating 
criteria, a 100 percent schedular rating is warranted from 
the date of claim.

Because a total schedular rating is being awarded from the 
date of claim, the issue of entitlement to a total disability 
rating due to individual unemployability is moot and is 
therefore dismissed.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.

The claim for entitlement to a total disability rating due to 
individual unemployability is dismissed as moot.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

